DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 10 and 14 to 18, drawn to a method and system comprising receiving from a third party application developer data defining a new voice action for a software application, wherein the data defining the new voice action comprises a trigger term or phrase that triggers the software application to perform the new voice action, and a context that specifies a user device status and a software application status when the new voice action can be triggered, receiving from the third party application developer data defining a discoverability example for the new voice action, wherein the data defining the discoverability example comprises a notification including at least the trigger term or phrase for the new voice action to inform users how to trigger the new voice action, subsequent to receiving from the third party application developer the data defining the new voice action for the software application and the data defining the discoverability example for the new voice action: receiving from a user of a user device having the software application installed a request for discoverability examples for the software application, receiving from the user device context information that includes a user device context and a software application context, determining the user device context matches the user device status for the new voice action and the software application context matches the software application status for the new voice action, in , classified in G10L 15/183.
II. Claims 11 to 13, drawn to a method comprising receiving from a third party developer data defining a new voice action for a smart appliance, wherein the data defining the new voice action comprises a trigger term or phrase that triggers the smart appliance to perform the new voice action, receiving from the third party developer data defining a discoverability example for the new voice action, wherein the data defining the discoverability example comprises a notification including at least the trigger term or phrase for the new voice action to inform users how to trigger the new voice action, subsequent to receiving from the third party developer the data defining the new voice action for the smart appliance and the data defining the discoverability example for the new voice action: receiving from a user of a user device associated with the smart appliance a request for discoverability examples for the smart appliance, in response to receiving the request for the discoverability examples for the smart appliance: identifying the data defining the discoverability example for the new voice action, and causing the user device to output for presentation to the user of the user device the notification including at least the trigger term or phrase for the new voice action to inform the user how to trigger the new voice action, classified in G10L 15/22.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility for generating discoverability examples for a software application based on matching contexts and statuses of a user device and a software application, but Invention II has separate utility for presenting discoverability examples based only on a request for a discoverability example in a smart appliance without consideration of context or status.  Firstly, these two inventions are directed to different fields of use, where Invention I is directed to use with a software application and Invention II is directed to use with a smart appliance.  Secondly, Inventions I and II operate in significantly different ways because Invention I includes a step of “in response to determining the user device context matches the user device status for the new voice action, and the software application context matches the software application status for the new voice action”, but does not include a step of “in response to receiving the request for the discoverability examples for the smart appliance” as required by Invention II.  Here, Invention I relies upon matching contexts to statuses before generating discoverability examples, but Invention II relies only upon a request for discoverability examples to generate discoverability examples.  Conceivably, Invention I could then not generate discoverability examples even if the discoverability examples are requested by a user if the contexts do not match the statuses, but Invention II would always produce discoverability examples if they are 
The examiner has required restriction between subcombinations usable together. Where Applicants elect a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP §821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on quality examination due to the different areas of search and a large quantity of prior art in this area.  Moreover, a reference that would be relevant to a first of these two inventions would not necessarily be relevant to a second of these two inventions, so that a complexity of the rejection would be seriously increased due to different combinations of references being applied to different sets of claims.  The prior art relevant to these searches is spread over a number of different areas, as there is no single area that would be well classified as directed to discoverability examples for a voice action, which increases a difficulty of the 
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 5, 2021